DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-10, 13, and 14 are pending. 

Response to Amendment
With respect to claim objection, Applicant’s amendment has overcome the objection. 
With respect to 112(f) interpretation, Applicant’s amendments no longer invoke 112(f) interpretation. 

Response to Arguments
With respect to 112(a) rejection, Applicant traversed the rejection saying the rejection is erroneous. Applicant said the rejections under 112 with respect to claims 3 and 5 appears to refer to the incorrect version of the claims. 
This argument has been considered but is not persuasive. 
The limitations from claim 3 indicated as lacking written description requirement are the following: “a signal synchronizing unit synchronizing the first signal and the second signal; and a bio-signal detecting unit calculating a difference between the synchronized first and second signals, and determining the second bio-signal by removing the first bio-signal from the second signal” (from limitations in claim 1) together with “wherein the second radar is disposed closer to the subject than the first radar” (claim 3). 
The limitations from claim 5 indicated as lacking written description requirement are the following: “a signal synchronizing unit synchronizing the first signal and the second signal; and a bio-signal detecting unit calculating a difference between the synchronized first and second signals, and determining the second bio-signal by removing the first bio-signal from the second signal” (from limitations in claim 1) together with “wherein the set gain of the second radar is high than the set gain first radar” (claim 5).  
Since claim 4 that claim 5 is dependent on has been amended, the rejection has been updated accordingly. 
Since claim 1 that claim 3 is dependent on has been amended, the rejection has been updated accordingly. 
However, the grounds of rejection are the same as elaborated in the non-final action and have been maintained. 
Regarding 101 rejection, Applicant traversed the rejection and argued that claims 1 and 10 cannot be considered abstract and are indeed very real-world, physical claims, confined to a technological environment. Applicant stated that an internet search will show the definition of the word “abstract” as “existing in thought or as an idea but not having a physical or concrete existence”. Applicant stated that physical recitations of physical systems and physical processes associated with the physical systems that have a concrete existence and cannot be performed by a human mind or pen and paper. 
These arguments have been considered but are not persuasive.  
Currently, the 101 rejection has been updated necessitated by Applicant’s amendments. 
Nevertheless, in response to Applicant’s arguments, Examiner states that collecting and analyzing data (e.g., synchronizing the data and calculating the difference between the synchronized data to determine a bio-signal) is an abstract idea directed to mental process. They are type of calculations that could theoretically be carried out mentally. Please see the following analogous type of data manipulations that courts have found to be abstract idea (all taken from MPEP 2106.04): Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). 
Even though a control unit is a physical device as Applicant noted, the control unit has been interpreted as a generic processor. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
As currently claimed, “a first radar” and “a second radar” are not positively recited. Even if they were, it is further noted that merely collecting the necessary data using known,
generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g). The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person. Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. Applicant's invention does not result in improved performance of the sensors, the processing circuitry, etc.
Regarding 103 rejection, Applicant made an argument that Lin is silent to bio-signals measured by different radars and to “calculating a difference between the synchronized first and second signals and determining the second bio-signal by removing the first bio-signal from the second signal”. 
These arguments have been considered, but are not persuasive. 
Examiner relied on previously cited para. [0053] of Lin to read on the above limitations. Para. [0053] specifically discloses that “[o]ther techniques can be used to determine an approximation of the first vibration, which is to be subtracted 315 (fig. 3) from the signal representative of the reflected signal R(t), such as B(t) 403, to produce the remaining signal 415” and “[s]uch techniques to determine an approximation of the first vibration include, but are not limited to measuring the respiration signal (as the first vibration) via video, via another radar signal, with the same or different wavelength, or by sending a radar signal at markers on the target”, which discloses that there is another radar and that the signal from another radar is being subtracted from the signal from the first radar. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 10 of the Remarks, Applicant made an argument that “[s]ince the first radar is located farther from the target than the second radar, it cannot measure the heartbeat signal, which is the second biosignal”. 
This argument has been considered but is not persuasive, because the location of the first radar being farther from the target than the second radar isn’t part of the claim limitations of claims 1 and 4. It is the limitation in claim 3, which is indicated as avoiding the prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an apparatus for measuring a bio-signal using a radar. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards an apparatus. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “obtain a first signal including a first bio-signal of a subject to be measured from a first radar”, “obtain a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar”, “synchronize the first signal and the second signal”, and “calculate a difference between the synchronized first and second signals, and determine the second bio-signal by removing the first bio-signal from the second signal”. The reason that the limitation is considered an abstract idea is because they are directed to mental process and mathematical concepts (mathematical calculations).  
They are type of calculations that could theoretically be carried out mentally. Please see the following analogous type of data manipulations that courts have found to be abstract idea (all taken from MPEP 2106.04): Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). 
The control unit has been interpreted as a generic processor. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology (see MPEP 2106.05(f)). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim recites “wherein the first radar is disposed at a set distance such that the first bio-signal is measured from the subject to be measured, and the second radar is disposed at a set distance such that both of the first bio-signal and the second bio-signal are measured”, which does not integrate the abstract idea into a practical application because the claims merely uses a sensor to collect data with already well-known technology. 
The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field: Gathering and analyzing information using conventional techniques and displaying the result, TIJ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
As currently claimed, “a first radar” and “a second radar” are not positively recited. Even if they were, it is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g). The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person. Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. Applicant's invention does not result in improved performance of the sensors, the processing circuitry, etc.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well known, routinely-used generic devices/technologies (See MPEP 2106.05(d)). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 3 and 6-9, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claims 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an apparatus for measuring a bio-signal using a radar. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 4 is directed towards an apparatus. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “obtain a first signal including a first bio-signal of a subject to be measured from a first radar”, “obtain a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar”, “synchronize the first signal and the second signal”, and “calculate a difference between the synchronized first and second signals, and determine the second bio-signal by removing the first bio-signal from the second signal”. The reason that the limitation is considered an abstract idea is because they are directed to mental process and mathematical concepts (mathematical calculations).  
They are type of calculations that could theoretically be carried out mentally. Please see the following analogous type of data manipulations that courts have found to be abstract idea (all taken from MPEP 2106.04): Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). 
The control unit has been interpreted as a generic processor. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology (see MPEP 2106.05(f)). 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim recites “wherein the first radar has a set gain such that the first bio-signal is measured from the subject to be measured, and the second radar has a set gain such that both of the first bio-signal and the second bio-signal are measured from the subject to be measured”, which does not integrate the abstract idea into a practical application because the claims merely uses a sensor to collect data with already well-known technology. 
The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field: Gathering and analyzing information using conventional techniques and displaying the result, TIJ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
As currently claimed, “a first radar” and “a second radar” are not positively recited. Even if they were, it is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g). The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person. Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. Applicant's invention does not result in improved performance of the sensors, the processing circuitry, etc.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well known, routinely-used generic devices/technologies (See MPEP 2106.05(d)). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claim 5, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claims 10, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method of measuring a bio-signal. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 10 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “synchronizing the first signal and the second signal” and “calculating a difference between the synchronized first signal and second signals, and determining the second bio-signal by removing the first bio-signal from the second signal”. The reason that the limitation is considered an abstract idea is because they are directed to mathematical concepts (mathematical calculations).  
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claim recites additional elements, “obtaining a first signal including a first bio-signal of a subject to be measured from a first radar”, “obtaining a second signal including both of the first bio-signal and a second bio-signal of the subject to be measured from a second radar”, and “wherein the first radar is disposed at a set distance such that the first bio-signal is measured from the subject to be measured, and the second radar is disposed in a set distance such that both of the first bio-signal and the second bio-signal are measured”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: Lin et al. (US 2018/0263502) discloses obtaining a first signal including a first bio-signal of a subject to be measured from a first radar (para. [0053], this embodiment discloses that a first vibration signal, which includes respiration signal, can be measured via another radar signal (different from a radar signal used to obtain S(n) which includes respiratory and heartbeat signals), claim 1 discloses a first vibration signal and a second vibration signal, where the first vibration signal reads on "a first signal including a first bio-signal"; para. [0090], [0091], computing device and memory) and obtaining a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar (para. [0072], [0073], fig. 15 discloses a radar signal, S(n), which includes respiration signal and heartbeat signal, claim 1 discloses a first vibration signal and a second vibration signal, where the second vibration signal reads on "a second signal including both of first bio-signal and a second bio-signal of the subject".; para. [0090], [0091], computing device and memory). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 13 and 14, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation “wherein the first radar is disposed at a set distance …. and the second radar is disposed at a set distance …” is indefinite, because the first radar and the second radar are not positively recited. It is unclear whether the positioning of the first radar and the second radar is required. 
Indefiniteness of claim 1 renders its dependent claims indefinite. 
Re Claim 4, the limitation “wherein the first radar has a set gain such that the first bio-signal is measured … and the second radar has a set gain such that both of the first bio-signal and the second bio-signal are measured …” is indefinite, because the first radar and the second radar are not positively recited. It is unclear whether the gain of the first radar and the second radar is required. 
Indefiniteness of claim 4 renders its dependent claim indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 3, the limitations “a control unit configured to: … synchronize the first signal and the second signal; and calculate a difference between the synchronized first and second signals, and determine the second bio-signal by removing the first bio-signal from the second signal” in claim 1, together with the limitation, “wherein the second radar is disposed closer to the subject than the first radar”, lack written description requirement. 
The instant specification discloses in para. [0060] and [0061] that signal synchronizing unit generate a signal by approximating the long distance signal S1 to the short distance signal S2 by using a least mean squares filter or a projection method, where synchronizing means approximating a period and a phase of two signals for obtaining a difference signal between two signals. 
 Para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0 since the same is a value that is approximated from each other. 
Examiner’s understanding is that the second radar disposed closer to the subject will yield larger amplitude of breathing signal in the second signal compared to the first radar disposed farther from the subject. 
The instant specification discloses synchronizing two signals by approximating a period and a phase of the two signals using the least mean squares filter or the projection method, but does not disclose approximating the amplitudes of the two signals. 
However, para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0, but doesn’t disclose how the amplitudes of the two signals became approximately the same.
If the first signal and the second signal have different amplitudes of first bio-signal (or breathing signal), then the second bio-signal cannot be determined by removing the first bio-signal from the second signal. 
Re Claim 5, the limitations “a control unit configured to: … synchronize the first signal and the second signal; and calculate a difference between the synchronized first and second signals, and determine the second bio-signal by removing the first bio-signal from the second signal” in claim 1, together with the limitation “wherein the set gain of the second radar is higher than the set gain of the first radar” lacks written description requirement. 
The instant specification discloses in para. [0060] and [0061] that signal synchronizing unit generate a signal by approximating the long distance signal S1 to the short distance signal S2 by using a least mean squares filter or a projection method, where synchronizing means approximating a period and a phase of two signals for obtaining a difference signal between two signals. 
 Para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0 since the same is a value that is approximated from each other. 
Examiner’s understanding is that the second radar having a higher set gain will yield larger amplitude of breathing signal in the second signal compared to the first radar having a lower set gain. 
The instant specification discloses synchronizing two signals by approximating a period and a phase of the two signals using the least mean squares filter or the projection method, but does not disclose approximating the amplitudes of the two signals. 
However, para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0, but doesn’t disclose how the amplitudes of the two signals became approximately the same.
If the first signal and the second signal have different amplitudes of first bio-signal (or breathing signal), then the second bio-signal cannot be determined by removing the first bio-signal from the second signal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0263502), hereinafter "Lin", in view of Berlin et al. (US 2016/0151022), hereinafter “Berlin”. 
Re Claims 1 and 7, Lin discloses an apparatus for measuring a bio-signal by using a radar comprising: 
a control unit configured to: 
obtain a first signal including a first bio-signal of a subject to be measured from a first radar (para. [0053], this embodiment discloses that a first vibration signal, which includes respiration signal, can be measured via another radar signal (different from a radar signal used to obtain S(n) which includes respiratory and heartbeat signals), claim 1 discloses a first vibration signal and a second vibration signal, where the first vibration signal reads on "a first signal including a first bio-signal".);
obtain a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar (para. [0072], [0073], fig. 15 discloses a radar signal, S(n), which includes respiration signal and heartbeat signal, claim 1 discloses a first vibration signal and a second vibration signal, where the second vibration signal reads on "a second signal including both of first bio-signal and a second bio-signal of the subject".); and 
calculate a difference between the synchronized first and second signals, and determine the second bio-signal by removing the first bio-signal from the second signal (para. [0053], discloses that the first vibration is to be subtracted from the reflected signal to produce the remaining signal; para. [0054], FIGS. 5A-5C show examples of how the heartbeat peaks can be extracted from the remaining baseband signal by applying the Tompkins peak detection; para. [0076]-[0080] discloses mathematical methods with equations to obtain heartbeat signal from the second signal by subtracting the respiratory signal), 
wherein the first radar is disposed at a set distance such that the first bio-signal is measured from the subject to be measured, and the second radar is disposed at a set distance such that both of the first bio-signal and the second bio-signal are measured (Lin discloses that the first signal and the second signal can be measured via separate radar signals in para. [0053]; therefore, the first radar, measuring the first signal, would be disposed at a set distance such that the first bio-signal is measured from the subject to be measured, and the second radar, measuring the second signal, would be disposed at a set distance such that both of the first bio-signal and the second bio-signal are measured; para. [0068] discloses that a radar sensor would be placed at a distance away from the subject).
Lin is silent regarding the control unit configured to synchronize the first signal and the second signal, wherein the control unit is configured to synchronize the first signal and the second signal by approximating a period and a phase of the first signal to the second signal. 
Berlin discloses systems and methods for associating physiological sensors to patients and teaches a signal synchronizing unit synchronizing a first signal and a second signal, wherein the signal synchronizing unit synchronizes the first signal and the second signal by approximating a period and a phase of the first signal to the second signal (para. [0030], the correlated physiological parameters or their associated waveforms may change or vary (e.g., in amplitude, in frequency, in duration, in signal shape, or the like) in the same or similar manner during the same or similar time periods. These correlated physiological parameters can be used to associate a sensor with a patient. … Accordingly, the physiological data of the second physiological sensor may be synchronized (e.g., time-shifted by the fixed time delay) to the physiological data of the first physiological sensor (ECG waveform and the plethysmographic waveform). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lin, by configuring the control unit to synchronize the first signal and the second signal, wherein the control unit is configured to synchronize the first signal and the second signal by approximating a period and a phase of the first signal to the second signal, as taught by Berlin, for the purpose of synchronizing signals from two different sensors that measure the same physiological events (para. [0030]). 
Re Claim 4, Lin discloses an apparatus for measuring a bio-signal by using a radar comprising: 
a control unit configured to: 
obtain a first signal including a first bio-signal of a subject to be measured from a first radar (para. [0053], this embodiment discloses that a first vibration signal, which includes respiration signal, can be measured via another radar signal (different from a radar signal used to obtain S(n) which includes respiratory and heartbeat signals), claim 1 discloses a first vibration signal and a second vibration signal, where the first vibration signal reads on "a first signal including a first bio-signal".);
obtain a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar (para. [0072], [0073], fig. 15 discloses a radar signal, S(n), which includes respiration signal and heartbeat signal, claim 1 discloses a first vibration signal and a second vibration signal, where the second vibration signal reads on "a second signal including both of first bio-signal and a second bio-signal of the subject".); and 
calculate a difference between the synchronized first and second signals, and determine the second bio-signal by removing the first bio-signal from the second signal (para. [0053], discloses that the first vibration is to be subtracted from the reflected signal to produce the remaining signal; para. [0054], FIGS. 5A-5C show examples of how the heartbeat peaks can be extracted from the remaining baseband signal by applying the Tompkins peak detection; para. [0076]-[0080] discloses mathematical methods with equations to obtain heartbeat signal from the second signal by subtracting the respiratory signal), 
wherein the first radar has a set gain such that the first bio-signal is measured from the subject to be measured, and the second radar has a set gain such that both of the first bio-signal and the second bio-signal are measured from the subject to be measured (Lin discloses that the first signal and the second signal can be measured via separate radar signals in para. [0053]; therefore, the first radar, measuring the first signal, would have a set gain such that the first bio-signal is measured from the subject to be measured, and the second radar, measuring the second signal, would have a set gain such that both of the first bio-signal and the second bio-signal are measured from the subject to be measured; para. [0068], [0069], [0070] discloses that a radar sensor would have a set gain when placed at a set distance away from the subject).
Lin is silent regarding the control unit configured to synchronize the first signal and the second signal. 
Berlin discloses systems and methods for associating physiological sensors to patients and teaches a signal synchronizing unit synchronizing a first signal and a second signal, wherein the signal synchronizing unit synchronizes the first signal and the second signal by approximating a period and a phase of the first signal to the second signal (para. [0030], the correlated physiological parameters or their associated waveforms may change or vary (e.g., in amplitude, in frequency, in duration, in signal shape, or the like) in the same or similar manner during the same or similar time periods. These correlated physiological parameters can be used to associate a sensor with a patient. … Accordingly, the physiological data of the second physiological sensor may be synchronized (e.g., time-shifted by the fixed time delay) to the physiological data of the first physiological sensor (ECG waveform and the plethysmographic waveform). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lin, by configuring the control unit to synchronize the first signal and the second signal, as taught by Berlin, for the purpose of synchronizing signals from two different sensors that measure the same physiological events (para. [0030]). 
Re Claims 10 and 14, Claims 10 and 14 are rejected under substantially the same basis as claims 1 and 7. Lin further discloses a computing device and memory (para. [0090], [0091]). 
Re Claims 6 and 13, Lin discloses that the first bio-signal is a breathing signal of the subject to be measured, and the second bio-signal is a heartbeat signal of the subject to be measured (para. [0053], discloses that the first vibration is to be subtracted from the reflected signal to produce the remaining signal; para. [0054], FIGS. 5A-5C show examples of how the heartbeat peaks can be extracted from the remaining baseband signal by applying the Tompkins peak detection after respiration movement subtraction.; para. [0076]-[0080] discloses mathematical methods with equations to obtain heartbeat signal from the second signal by subtracting the respiratory signal).
Re Claim 9, Lin discloses that the first signal and the second signal can be measured via separate radar signals (para. [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lin as modified by Berlin, by configuring the first radar and the second radar to constitute a single radar module, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0263502), hereinafter "Lin", as modified by Berlin et al. (US 2016/0151022), hereinafter “Berlin”, and further in view of Persson et al. (US 2009/0258640), hereinafter “Persson”. 
Re Claim 8, Lin as modified by Berlin discloses the claimed invention substantially as set forth in claims 1 and 7.
	Lin and Berlin are silent regarding the control unit configured to approximate the period and the phase of the first signal to the second signal by using a least mean squares (LMS) filter or a projection method.
However, Persson discloses a control unit configured to synchronize a first signal and a second signal, wherein the signal synchronizing unit synchronizes the first signal and the second signal by approximating a period and a phase of the first signal to the second signal and wherein the signal synchronizing unit approximates the period and the phase of the first signal to the second signal by using a least mean squares (LMS) filter or a projection method (para. [0041], [0072], methods of aligning signals may utilize a correlation metric to determine the delay between the signal envelopes. This may be done in the frequency and/or time domains using, for example, cross correlation, and/or by calculating the least mean square for the difference between the signals for varying delays.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lin as modified by Berlin, by configuring the control unit to approximate the period and the phase of the first signal to the second signal by using a least mean squares (LMS) filter or a projection method, as taught by Persson, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Berlin’s correlation method and Persson’s least mean square method perform the same general and predictable function, the predictable function being synchronizing two signals. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Berlin’s correlation method by replacing it with Persson’s least mean square method. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 3 and 5 appear to avoid the prior art but remain rejected under section 112 and 101 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, November 1, 2022Examiner, Art Unit 3792